                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF VIRGINIA
                                      ROANOKE DIVISION

 NATIONWIDE MUTUAL INSURANCE                                    :
 COMPANY,                                                       :
                                                                :
                    Plaintiff,                                  :
                                                                :       Civil Action No.: 7:17cv348
 vs.                                                            :
                                                                :        By: Hon. Robert S. Ballou
 STARK JONES,                                                   :        United States Magistrate Judge
                                                                :
 DGW ENTERPRISES, LLC,                                          :
                                                                :
 and                                                            :
                                                                :
 FEEDING AMERICA SOUTHWEST                                      :
 VIRGINIA,                                                      :
                                                                :
         Defendants.

                                  REPORT AND RECOMMENDATION1

         This matter is currently before me on cross claimant Feeding America Southwest

 Virginia’s (“Feeding America”) motion for entry of default judgment on its cross claim against

 cross defendant DGW Enterprises, LLC (“DGW”). Dkt. No. 51. DGW is currently in default on

 Feeding America’s cross claim, and has filed no response to the motion for entry of default

 judgment. See Order, Dkt. No. 40; Clerk’s Entry of Default, Dkt. No. 42. Because no party has

 requested oral argument, and I find that oral argument will not aid in my decision, this motion is

 ripe for decision. I RECOMMEND that Feeding America’s motion for entry of default

 judgment be GRANTED and that Feeding America be awarded Eleven Thousand Three

 Hundred and Seventy Four Dollars ($11,374.00) in attorneys’ fees.2


         1
           By order entered September 22, 2017 (Dkt. No. 26), this case was referred to me for both non-dispositive
 and dispositive motions pursuant to 28 U.S.C. § 636(b)(1)(A) and (B).
         2
             Feeding America does not ask for an award of expenses. See Mot. for Default Judgment at 2, Dkt. No. 51.



Case 7:17-cv-00348-MFU-RSB Document 52 Filed 11/13/18 Page 1 of 10 Pageid#: 352
                                             I.       Background

         Nationwide Mutual Insurance Company (“Nationwide”) brought this declaratory

 judgment action to resolve adverse claims to a policy of insurance, following a fire at a building

 Feeding America had contracted to purchase from DGW. DGW Enterprises had assigned the

 insurance proceeds to Feeding America and, on Feeding America’s motion for summary

 judgment, the district court determined that the Assignment of Insurance Claim from DGW to

 Feeding America was valid, and that Feeding America was entitled to payment of the insurance

 proceeds in the amount of $161,483.97.3 See Dkt. No. 47, 48, 50. The district court retained

 jurisdiction over Feeding America’s cross claim against DGW, noting that the “clerk has already

 entered default as to [DGW] on the cross claim.”4 Dkt. No. 50.

         Feeding America’s cross claim alleges DGW breached the Addendum to Contract and the

 Assignment of Insurance Claim it entered into with Feeding America. See Cross Claim ¶¶ 20–

 25, Dkt, No. 13. The cross claim asserts that:

          by falsely communicating to Nationwide that the Assignment of Insurance Claim is
         ‘illegal’ (when in fact [it] is valid and fully enforceable), and by instructing Nationwide
         that all money due for the claim should be paid to either Stark Jones or DGW, DGW has
         breached the Assignment of Insurance Claim and has breached the parties’ contract.

 Id. at ¶ 25. Feeding America moves for entry of a default judgment against DGW on the cross

 claim, and as damages, asks for its legal fees incurred in defending against the declaratory

 judgment action brought by Nationwide.




         3
           Nationwide had previously paid $24,562.80 to Servicemaster of Roanoke for initial remediaton work.
 Compl. ¶ 14, Dkt. No. 1.
         4
           The court’s prior memorandum opinion and report and recommendation discuss the facts of this case in
 more detail. Dkt. Nos. 47, 48.



                                     2
Case 7:17-cv-00348-MFU-RSB Document 52 Filed 11/13/18 Page 2 of 10 Pageid#: 353
                                            II.      Standard of Review

          Feeding America has moved for default judgment against DGW under Federal Rule of

 Civil Procedure 55(b)(2), which provides that where a claim is not for a sum certain, the plaintiff

 must apply to the court for a default judgment. However, the moving party is not entitled to

 default judgment as a matter of right, instead, “[a] court confronted with a motion for default

 judgment is required to exercise sound judicial discretion in determining whether the judgment

 should be entered.” EMI April Music, Inc. v. White, 618 F. Supp. 2d 497, 505 (E.D. Va. 2009))

 (citation omitted).5 Though “[t]he defendant, by his default, admits the plaintiff’s well-pleaded

 allegations of fact” he does not admit conclusions of law. Ryan v. Homecomings Fin. Network,

 253 F.3d 778, 780 (4th Cir. 2001) (internal quotation marks and citations omitted); see also Fed.

 R. Civ. P. 8(b)(6). Thus, the “appropriate inquiry is whether or not the face of the pleadings

 supports the default judgment and the causes of action therein.” Anderson v. Found. for

 Advancement, Educ. & Emp’t of Am. Indians, 187 F.3d 628, 1999 WL 598860 at *1 (4th Cir.

 1999) (unpublished table opinion) (citing Nishimatsu Constr. Co. v. Houston Nat’l Bank, 515

 F.2d 1200, 1206 (5th Cir. 1975)).

          In a diversity action, a parties’ right to recover attorneys’ fees is “ordinarily governed by

 state law.”6 See Ranger Const. Co. v. Prince William County School Board, 605 F.2d 1298, 1301

 (4th Cir.1979); Rohn Prod. Int’l, LC v. Sofitel Capital Corp. USA, No. CIV. WDQ-06-504, 2010


          5
           A federal court that is sitting in diversity generally applies the relevant state substantive law, but federal
 procedural law. Erie R.R. v. Tompkins, 304 U.S. 64, 58 (1938).
          6
             Virginia substantive law applies here, as this case was filed in the Western District of Virginia based on
 diversity jurisdiction, and involves a dispute over the proper payment of an insurance policy issued in Virginia. See
 Klaxon Co. v. Stentor Elec. Mfg. Co., 313 U.S. 487, 496–97 (1941) (holding that a federal court sitting in diversity
 jurisdiction must apply the choice-of-law principles of the State in which the federal court is located); Buchanan v.
 Doe, 431 S.E.2d 289, 291 (Va. 1993) (“[T]he law of the place where an insurance contract is written and delivered
 controls issues as to its coverage.”).




                                     3
Case 7:17-cv-00348-MFU-RSB Document 52 Filed 11/13/18 Page 3 of 10 Pageid#: 354
 WL 3943747, at *4 (D. Md. Oct. 7, 2010) (“In a diversity case, absent a conflicting applicable

 federal rule of procedure, state law governs not only the actual award of attorneys’ fees but also

 the method of determining those fees.”) (quotation omitted)). Accordingly, I apply Virginia law

 to determine both whether Feeding America has a right to recover any attorneys fees, and the

 reasonableness of the fees claimed.


                                               III.     Analysis

         A. Default Judgment


         Feeding America’s cross claim contends that DGW breached the Addendum to Contract

 and the Assignment of Insurance Claim that it entered into with Feeding America when it

 asserted a claim against the Nationwide insurance proceeds, causing Nationwide to bring this

 action. See Cross Claim at ¶¶ 20–27, Dkt. No. 13. DGW did not defend against the declaratory

 judgment and did not maintain in this action that it was entitled to recover under the Nationwide

 policy.7 The district court found that the Assignment of Insurance Claim from DGW to Feeding

 America was valid, and that Feeding America was entitled to payment of the insurance proceeds.

 Dkt. Nos. 48, 50. I find that the facts alleged in the cross claim, including that DGW falsely

 communicated to Nationwide that the Assignment of Insurance Claim was illegal and that it

 instructed Nationwide to pay either DGW or Start Jones the insurance proceeds, establish that

 DGW breached its contract with Feeding America, and that Feeding America is entitled to

 default judgment. See Brown v. Harris, 251 Va. 301, 306 (1996) (setting out the elements for a

 breach of contract action in Virginia as (1) a legal obligation, (2) a violation or breach of that

 right or duty, and (3) a consequential injury or damage). Accordingly, I recommend that the

         7
            The answer to the complaint and counterclaim filed by Stark Jones on behalf of DGW (Dkt. No. 21) was
 struck by the court, by order entered October 6, 2017, because a corporation may only appear in court through
 licensed counsel. Dkt. No. 29.


                                     4
Case 7:17-cv-00348-MFU-RSB Document 52 Filed 11/13/18 Page 4 of 10 Pageid#: 355
 court grant Feeding America’s motion for entry of default judgment on its cross claim against

 DGW.


        B. Requested Relief – Attorneys’ Fees


        Feeding America asserts that by virtue of DGW’s breach of contract it may “recover

 compensatory damages including the reasonable attorneys’ fees incurred in defending this

 action.” Feeding America’s Mot. at 2, Dkt. No. 41. The general rule in Virginia is that in the

 absence of a statutory or contractual provision to the contrary, attorneys’ fees are not recoverable

 by the prevailing litigant. See Gilmore v. Basic Indus., 357 S.E.2d 514, 517 (Va. 1987). Feeding

 America recognizes that no statute or contract provides for attorneys’ fees in this case; instead,

 Feeding America points to Hiss v. Friedberg, 112 S.E.2d 871 (Va. 1960), where the Supreme

 Court of Virginia recognized a narrow exception to this general rule.

        In Hiss, the court held that, “where a breach of contract has forced the plaintiff to

 maintain or defend a suit with a third person, he may recover the [reasonable] counsel fees

 incurred by him in the former suit.” Id. at 875–76; Accord Owen v. Shelton, 277 S.E.2d 189, 192

 (Va. 1981). In Hiss, plaintiffs (the Friedbergs) hired attorneys Hiss and Rutledge to perform a

 title search on their recently purchased property, procure title insurance, and settle the

 transaction. Because of an allegation of an unrecorded lease on the property, an escrow

 agreement was executed authorizing Hiss and Rutledge to deliver the cash and notes to the

 sellers, and to record the deeds, only when Hiss and Rutledge had received a title insurance

 policy guaranteeing the Friedbergs a fee simple title to the property. Contrary to this agreement,

 Hiss and Rutledge recorded the deeds and delivered the cash and notes to the sellers without




                                     5
Case 7:17-cv-00348-MFU-RSB Document 52 Filed 11/13/18 Page 5 of 10 Pageid#: 356
 getting the required title insurance policy.8 The Friedbergs were unable to obtain immediate

 possession of the property because of the unrecorded lease and filed suit against the sellers for

 breaches of warranty and covenants. Ultimately, the Friedbergs settled their claim, reserving the

 right to proceed against Hiss and Rutledge for “damages attributable to their breach of contract.”

 Hiss, 112 S.E.2d at 874. In the action against Hiss and Rutledge, the Friedberg’s were awarded

 counsel fees incurred in their litigation against the sellers. Id. The court found that “the

 employment of counsel by the Friedbergs was a direct and necessary consequence of the breach

 of the contract of employment of Hiss and Rutledge and the breach of their escrow agreement.”

 Id. at 876.

          I conclude that the circumstances here are akin to instances where the Supreme Court of

 Virginia has determined that an award of attorneys’ fees in the absence of a contractual provision

 is appropriate. As a direct result of DGW’s breach of its contract with Feeding America,

 Feeding America had to defend a suit by a third party - namely Nationwide’s declaratory

 judgment action. See Hiss, 112 S.E.2d at 875; Owen, 277 S.E.2d at 192.9 Because DGW

 breached the Assignment of Insurance Claim, Nationwide brought this declaratory judgment

 action which, in turn, required Feeding America to employ counsel to secure from Nationwide

 the insurance proceeds that Feeding America had purchased. See Hiss, 112 S.E.2d at 876–77.

 (“Because of the failure of Hiss and Rutledge to perform the obligations imposed upon them it



          8
           The insurance policy issued a few days after the sale failed to insure against “[r]ights of parties in actual
 possession of all or any part of the premises other than the insured.” Hiss,112S.E.2d at 874.
          9
            The instant case should be distinguished from Long v. Abbruzzetti, 487 S.E.2d 217, 219–20 (Va. 1997),
 where the Supreme Court of Virginia found that the plaintiff’s attorneys’ fees “were consequential, rather than
 direct, damages because they arose from the intervention of special circumstances not ordinarily predictable.” Here,
 in contrast, it was reasonably foreseeable that DGW’s action of denying the legality of the contracts it entered into
 with Feeding America regarding the payment of the insurance proceeds would require Feeding America to incur
 attorneys’ fees in a suit with Nationwide.



                                     6
Case 7:17-cv-00348-MFU-RSB Document 52 Filed 11/13/18 Page 6 of 10 Pageid#: 357
 was necessary that the Friedbergs employ counsel to secure from the Hortons that which they

 (the Friedbergs) had purchased and paid for.”).

        However, the attorneys’ fees exception does not apply to the cost of litigating with the

 defendant itself. Hiss, 112 S.E.2d at 876. Appropriately, Feeding America seeks to recover only

 the amount of legal fees it incurred in defending the declaratory judgment action brought by

 Nationwide, and not fees related to Feeding America’s cross claim against DGW. Feeding

 America’s Mot. at 2, Dkt. No. 51.


        C. Reasonableness of Attorneys’ Fees


        To be entitled to attorneys’ fees, Feeding America must also prove that the fees were

 “reasonable in the amount and reasonably incurred.” Hiss, 112 S.E.2d at 876; see also Chawla v.

 BurgerBusters, Inc., 499 S.E.2d 829, 833 (Va. 1998) (holding that a party seeking to recover

 attorneys’ fees has the burden of proving prima facie that the fees sought are reasonable.). To

 determine reasonableness, “a fact finder may consider, inter alia, the time and effort expended

 by the attorney, the nature of the services rendered, the complexity of the services, the value of

 the services to the client, the results obtained, whether the fees incurred were consistent with

 those generally charged for similar services, and whether the services were necessary and

 appropriate. Chawla, 499 S.E.2d at 833, citing Seyfarth, Shaw v. Lake Fairfax Seven Ltd.

 Partnership, 480 S.E.2d 471, 473 (Va. 1997). Additionally, “the professional skill and experience

 required by the case, the character and standing of the attorneys in their profession, whether the

 fee was an absolute or contingent one, the reasonableness of the hourly rates charged, the

 accuracy of the time billed, whether future services in connection with the case will be

 necessary, and ‘other attendant circumstances’ also impact the reasonableness of an award.”

 Double K Properties, LLC. v. Aaron Rents, Inc., No. 1:03CV00044, 2003 WL 22697218, at *3


                                     7
Case 7:17-cv-00348-MFU-RSB Document 52 Filed 11/13/18 Page 7 of 10 Pageid#: 358
 (W.D. Va. Nov. 14, 2003) citing Mullins v. Richlands Nat. Bank, 403 S.E.2d 334, 335 (Va.

 1991). However, the court is not required to consider all of these factors in every situation, but

 instead may note the factors relevant to its determination of the reasonableness of the requested

 fees. W. Square, L.L.C. v. Commc’n Techs., Inc., 649 S.E.2d 698, 703 (Va. 2007). Finally,

 despite DGW’s failure to contest the award of attorneys’ fees, I must still review Feeding

 America’s fee award request independently for reasonableness. See Kennedy v. A Touch of

 Patience Shared Hous., Inc., 779 F.Supp.2d 516, 525 (E.D.Va. 2011).

          Feeding America requests an award of attorneys’ fees in the amount of $11,374.00 and

 has submitted its attorneys’ billing statements in support. This amount reflects only the time

 spent in defending the declaratory judgment action filed by Nationwide, and does not include the

 time spent on the cross claim against DGW. Feeding America’s legal counsel, Mark Loftis,

 charged a discounted hourly billing rate of $300.00 per hour.10 I find that this billing rate is

 reasonable given the geographic location of the litigation and the experience level of Mr. Loftis.

 See Blum v. Stenson, 465 U.S. 886, 895 (1984); See also Tazewell Oil Co., Inc. v. United

 Virginia Bank/Crestar Bank, 413 S.E. 2d 611, 621 (Va. 1992) (finding that expert testimony is

 not necessary where plaintiff provided detailed time records and affidavits of attorneys regarding

 the reasonableness of its rates). This court has previously found that a billing rate of $350 per

 hour was reasonable. See Hudson v. Pittsylvania Cty., Va., No. 4:11CV00043, 2015 WL

 3447821, at *3 (W.D. Va. May 28, 2015); Brown v. Mountain View Cutters, LLC, 222 F. Supp.

 3d 504, 513 (W.D. Va. 2016).




          10
             Mr. Loftis indicates that his current standard hourly billing rate on litigation matters is $365.00 per hour,
 and may be as high as $380.00 per hour. However, he charged Feeding America a discounted rate based on his
 “assessment of the complexity of the issues in the case, and in recognition of Feeding America’s status as a
 charitable entity . . . .” Ex. A to Feeding America’s Mot., at ¶ 6, Dkt. No. 51-1.


                                     8
Case 7:17-cv-00348-MFU-RSB Document 52 Filed 11/13/18 Page 8 of 10 Pageid#: 359
        Here, the evidence submitted sets out Mr. Loftis’s hourly billing rate, and includes time

 records detailing the legal services provided, and a declaration that the fees incurred were

 appropriate and reasonable. See Decl. Mark Loftis at ¶ 7, Ex. A to Feeding America’s Mot., Dkt.

 No. 51-1. The billing records provide adequately specific descriptions as to the tasks performed.

 Brown, 222 F. Supp. 3d at 514 (noting that “the use of excessively vague time descriptions is a

 generally disfavored billing practice [because] [s]uch descriptions inhibit the court’s

 reasonableness view”)(citation omitted). Accordingly, I find that, on review of the records

 submitted, and with knowledge of the case, the number of hours billed and the rate billed was

 reasonable.


                                         IV.     Conclusion

        Accordingly, it is RECOMMENDED that the motion for default judgment against DGW

 (Dkt. No. 51) be GRANTED and judgment for attorneys’ fees be entered in favor of Feeding

 America and against DGW, in the amount of Eleven Thousand Three Hundred and Seventy Four

 Dollars ($11,374.00).

        The clerk is directed to transmit the record in this case to the Honorable Michael F.

 Urbanski, Chief United States District Judge, and to provide copies of this Report and

 Recommendation to counsel of record, the registered agent for DGW, and all pro se parties.

 Both sides are reminded that pursuant to Rule 72(b), they are entitled to note any objections to

 this Report and Recommendation which must be filed within fourteen (14) days hereof. Any

 adjudication of fact or conclusion of law rendered herein by me that is not specifically objected

 to within the period prescribed by law may become conclusive upon the parties. Failure to file

 specific objections pursuant to 28 U.S.C. § 636(b)(1)(C) as to factual recitations or findings, as




                                     9
Case 7:17-cv-00348-MFU-RSB Document 52 Filed 11/13/18 Page 9 of 10 Pageid#: 360
  well as to the conclusion reached by me, may be construed by any reviewing court as a waiver of

  such objections, including a waiver of the right to appeal.

                                                       Entered: November 8, 2018


                                                       Robert S. Ballou
                                                       Robert S. Ballou
                                                       United States Magistrate Judge




                                     10
Case 7:17-cv-00348-MFU-RSB Document 52 Filed 11/13/18 Page 10 of 10 Pageid#: 361
